The opinion of the court was delivered by
Nicholls, O. J.
An examination of the record discloses that the .account filed on the 1st of August, 1901, by Joseph St. Amant and wife-, joint administrators of the Succession of Joseph Oteri, did not purport to be a final account of his succession, but simply recognized that they Nad at the time of the account the amount stated therein $2,899.56, -which they proposed to distribute in the manner as shown therein.
We think the correctness of that account and the distribution of the :funds therein referred to, áccording to rights of parties interested, •were the only matters which properly could have been raised and disposed of by the District Court in opposition to that particular account. The real estate of the succession had not ¡been disposed of when that account was filed and we are not informed what became of the price. Having been sold in the probate proceedings to pay the debts of the succession, the price arising from the sale will have to be accounted for by the administrators in some future proceedings in which all parties in interest should be brought into court in a regular and legal manner. We see by a paper copied in the transcript that H. & C. Newman became the purchasers of the property for twenty-eight hun■dred dollars, but the firm of H. & O. Newman, Limited, are not before •the court. The corporation was not brought before it as a litigant rn •answer to appellants’ opposition by making Charles Newman a witness. 'Lerdhard, from whom H. & O. Newman received the $6,000.00 note as a ■ collateral, is not before the court, nor is the widow of Joseph Oteri, •nor are the parties legally concerned in the steamship Joseph Oteri. Appellants have not ruled the administrators into court, nor -asked judgment against them, nor have they furnished the data on which a judgment against them could be -based, even if one were desired.
In their pleadings they say they reserved their rights to be proceeded *405upon hereafter, and on the trial they referred to their present proceedings as being in the nature of a “bill of discovery.” They placed matters in the lower court and they have placed them before us in this court in manner such as to make it difficult for us to know wherein they feel aggrieved and what is the relief which they seek at our hands. We think that the only manner in which we can dispose of matters as they now are, in justice to all parties, is to limit our enquiry on this appeal to appellants’ opposition as affecting the funds in the hands of the administrators, as shown by their account, and to leave all other matters open and undisposed of as of non-suit.
Appellants say in regard to the claim of the United States:
“The same was proved as a matter of fact. We apprehend the law gives the government a preference when an estate is insolvent. We do not concede this to be the case.” As matters stand, the estate is apparently insolvent to a large amount. There is an express admission to that effect in the record. We think the disposition made of the claim was correct. 10 Ann. 723.
The claim of the Fidelity and Deposit Company for seventy dollars-for premiums due to it as on its suretyship of the administrators bond should be reduced to thirty-five dollars. It was not a charge against the succession prior to the adoption of Act No. 76 of 1900. Since that date it is to be classed as an expense of administration and is secured as to payment by privilege.
For the reasons assigned, it is hereby ordered, adjudged and decreed that the judgment of the District Court herein appealed from in so far as it deals, on the opposition of the appellants herein, with the funds in the hands of the administrators, shown by -this account, and the distribution of the same, be amended by reducing the claim of the Fidelity and Deposit Company from seventy to thirty-five dollars, payment of said amount recognized as secured by privilege. As so amended the judgment of the District Court on that branch of the case is affirmed.
It is further ordered, adjudged and decreed, that the judgment of the District Court in so far as it deals otherwise with the opposition of the appellants herein, is hereby annulled and said opposition is dismissed as of non-suit.
Costs of appeal to be borne by the succession.
Behearing refused.